Citation Nr: 0731152	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for status post right knee 
anterior cruciate ligament repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2004 to 
May 2004.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In February 1993, the veteran underwent arthroscopy for a 
meniscal tear repair.  In April 1993, the veteran had 
anterior cruciate ligament (ACL) reconstruction of the right 
knee at Children's Hospital in Boston, Massachusetts.  

On the veteran's July 2003 enlistment report of medical 
history, he noted that he had had knee surgery.  The Sports 
Medicine Clinic of Children's Hospital provided a July 2003 
letter indicating that the veteran had had successful right 
ACL reconstruction in 1993 and that he had no restrictions to 
this right knee with respect to that procedure.  

The veteran began active duty in February 2004.  On April 6, 
2004, the veteran reported to sick call with a complaint of 
back pain and pain in the right knee.  The examiner noted his 
history of ACL reconstruction in 1993 and several 
arthroscopic surgeries and recorded that the veteran wanted 
out of the Army due to those conditions.  The examiner 
processed the paperwork for the veteran to be separated from 
service due to a condition that existed prior to service.  

Later in April 2004, the veteran was evaluated for the 
Entrance Physical Standards Board (EPSB) Proceedings and it 
was recommended that the veteran be separated from military 
service because he did not meet medical fitness standards for 
enlistment.  The EPSB determined that the condition existed 
prior to service and that is was not service-aggravated.  No 
rationale was given and there were no findings as to the 
natural progression of the disease.  The diagnosis was right 
knee pain and history of corrected ACL injury.  The 
examiners' findings were approved and the veteran was 
discharged in May 2004.  

After the veteran filed a claim for service connection based 
on aggravation during service of a pre-existing condition, a 
VA (QTC) examination was conducted in June 2004.  The 
examiner found that the general appearance of the knee was 
abnormal on the right side with findings of a scar over the 
right knee. The veteran had full range of motion, which was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The Drawer test and the 
McMurray's test were within normal limits.  The examiner 
diagnosed status post right knee ACL repair and remarked that 
the effect of the condition on the veteran's daily activity 
was minimal.  

In May 2007, the Sports Meds Clinic produced a report 
evaluating the veteran's right knee pain.  The examiner noted 
that the veteran had been a patient of the clinic for many 
years and that the veteran denied having right knee pain 
prior to enlisting in the Army.  He now complained of pain 
going down stairs and sometimes up stairs.  Upon examination, 
there was a negative Lachman test in the right knee, but the 
examiner was getting some patellofemoral crepitus.  There was 
pain with compression.  The examiner noted that the veteran 
had had patellofemoral stress syndrome in the left knee for 
some time and his impression was that the veteran now had 
patellofemoral stress syndrome in the right knee also.  Based 
upon the history in the clinic's records, it was the 
examiner's opinion that the veteran's right knee onset of 
pain occurred in association with his military training and 
was exacerbated by that training.  He concluded that the pain 
is of a different pattern than one would expect from an ACL 
injury and repair, which he had had ten years previously.  

In light of these differing diagnoses, a medical examination 
is needed to determine the veteran's current diagnoses and to 
provide an opinion as to whether any pre-existing condition 
was aggravated during service and/or whether any other 
current disability was incurred during service.  The veteran 
is hereby notified that it is the veteran's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).   

In addition, some further development of the record would be 
helpful in deciding the appeal.  The veteran requested that 
VA obtain treatment records (including the February 1993 
arthroscopy records) from Children's Hospital in Boston, 
Massachusetts.  While some treatment records were obtained 
from that facility, the 1993 arthroscopy records were not 
included, nor were any post-service treatment records for the 
right knee.  Since they would address the physical condition 
of the veteran's right knee, the veteran should be requested 
to provide another waiver for those records and those records 
should be obtained.   

The Board notes that the claims file contains no medical 
treatment records for the right knee after service.  Such 
records would be helpful in deciding this appeal.  
Accordingly, the veteran should be asked to identify where he 
received treatment for his right knee and to provide waivers 
for all post-service treatment records so identified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to request: (a) a 
waiver to obtain all relevant medical 
records (including the 1993 arthroscopy 
records and all records from 2004 to the 
present) from the Sports Medicine Clinic 
of Children's Hospital in Boston, 
Massachusetts; (b) that he identify any 
other treatment he received and provide 
waivers for the RO to obtain all post-
service treatment records with respect to 
his right knee; and (c) obtain the records 
from the medical providers for whom the 
veteran supplies medical waivers and 
associate any evidence obtained with the 
claims folder.  

2.  After those records have been 
obtained, schedule the veteran for an 
appropriate orthopedic examination.  The 
claims file must be made available to the 
examiner and the examiner's report should 
indicate that it was available.  A 
thorough history should be obtained from 
the veteran.  All necessary tests should 
be given and any results from such tests 
should be addressed in the examiner's 
report.  

The examiner should determine whether the 
veteran has a current disability with 
respect to his status post right knee ACL 
repair.  If so, the examiner should offer 
an opinion with complete rationale as to 
(a) whether it is at least as likely as 
not (that is, whether there is at least a 
50 percent probability) that the 
disability was made worse during the 
veteran's active military service; and 
only if so, (b) whether that increase in 
disability concerning the status post 
right knee ACL repair was due to the 
natural progress of the disease.  

The examiner should also identify all 
other current diagnoses of the right knee.  
With respect to each diagnosis, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (that is, whether 
there is at least a 50 percent 
probability) that the diagnosed disorder 
was incurred during active military 
service.  

To the extent the examiner's opinions 
differ from other medical opinions 
(including the June 2004 VA QTC opinion 
and the May 2007 Sports Medicine Clinic 
opinion) in the claims file, the examiner 
should explain the rationale for the 
differences.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
the veteran has been given an opportunity 
to respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


